      Case 8:19-cv-02357-JC Document 24 Filed 05/27/20 Page 1 of 2 Page ID #:732




 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8         160 Spear Street, Suite 800
 9         San Francisco, CA 94105
           Telephone: (415) 977-8945
10
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security

13
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
14
                                 SOUTHERN DIVISION
15
     JILL DYLAN KOSINSKI,                        ) Case No.: 8:19-cv-02357-JC
16                                               )
17                  Plaintiff,                   )
                                                 ) JUDGMENT OF REMAND
18         v.                                    )
19                                               )
     ANDREW SAUL,                                )
20
     Commissioner of Social Security,            )
21                                               )
22
                    Defendant.                   )

23         The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
25
26   Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
27   AND DECREED that the above-captioned action is remanded to the
28



                                             1
      Case 8:19-cv-02357-JC Document 24 Filed 05/27/20 Page 2 of 2 Page ID #:733




 1   Commissioner of Social Security for further proceedings consistent with the
 2
     Stipulation to Remand.
 3
 4   Dated: May 27, 2020
 5                                               /s/
 6                                  HONORABLE JACQUELINE CHOOLJIAN
                                    UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
